Judgment, Supreme Court, New York County (Elbert C. Hinkson, J.), rendered November 22, 1989, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 8 to 16 years, 5 to 10 years, and 1 year respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that there was *331legally sufficient evidence from which the jury could conclude that defendant intended to cause the victim’s death when he repeatedly stabbed him in the chest and back, as well as the abdomen, side and shoulder, causing a collapsed lung on the left side. The absence of an express declaration on defendant’s part that he intended to kill the victim is not fatal to such conclusion, since the intent to kill may be inferred from the totality of defendant’s conduct (People v Horton, 18 NY2d 355, 359, cert denied 387 US 934).
With respect to defendant’s contention that two unobjected to comments in the prosecutor’s summation were error, we find they were not intended nor could they reasonably be construed to imply either that defendant used drugs or carried a gun. Concur — Rosenberger, J. P., Ellerin, Kupferman, Ross and Asch, JJ.